Title: [4 February–21 March 1780]
From: Adams, John
To: 


      1780 Feb. 4. Fryday We arrived at Coué. We passed by Angouleme and encircled almost the whole Town. It stands on a high Hill and is walled all round. A fine healthy, Airy Situation, with several Streams of Water below it and fine interval Lands. The River Charente runs by it. The Lands from Bourdeaux to Angouleme, are chiefly cultivated with Vines, which afford but a poor Prospect in the Winter. In some Places Wheat was sown and Vines planted in alternate Ridges. Great Numbers of the Vineyards are in a Soil that has the greatest Appearance of Poverty. It is a red Loom intermixed with so many Pebbles and small Stones of a reddish Colour that it looks more like an heap of Stones or a dry gravel, than like a Soil where there is Earth enough for the Vines to take root. Other Vineyards are in a black Sand, intermixed with a few small Stones. Others are in fine, black, fat and mellow Mould. The numerous Groves, Parks and Forrests in this Country, form a striking Contrast with Spain, where the whole Country looks like a Bird deprived of its Feathers, every Tree, Bush and Shrub, being pared away.
      We lodged at Coué, and in the Night it rained and froze at the same time, untill the Roads were become a glare Ice. The Postillions informed Us, it was impossible for their Horses, which in this Country are never frosted, to travel.
      As this was the second time I travelled this road from Bourdeaux to Paris I shall pass over the remainder of the Journey. On the fifteenth of Feb. I wrote to Congress
      
       
       
        
         
          To the President of Congress
         
         
          Sir
          Paris 15. February 1780
         
         I have the honor to inform Congress, that on the ninth of this Month, I had the good fortune to arrive in this City from Ferrol, where I arrived on the Eighth of December with Mr. Dana, Mr. Thaxter and the rest of the Company in tollerable health, after a Journey of near four hundred Leagues in the dead of Winter, through bad roads and worse Accommodations of every kind. We lost no time more than was indispensable to restore our health, which was several times much affected and in great danger: yet We were more than twice as long in  making the Journey by Land, as We had been in crossing the Atlantic Ocean.
         The next Morning after our Arrival in Paris, Mr. Dana and my self went out to Passy and spent the day with His Excellency Dr. Franklin, who did Us the honour the next day to accompany Us to Versailles, where We had the honour to wait on their Excellencies the Comte De Vergennes, Mr. De Sartine and the Comte De Maurepas, with each of whom We had the honour of a short Conference, upon the State of Public Affairs. It is sufficient for me at present to say in general, that I never heard the French Ministry so frank, explicit and decided, as each of these were, in the Course of this Conversation, in their declarations to pursue the War with vigour and afford effectual Aid to the United States. I learned with great Satisfaction, that they are sending under Convoy Cloathing and Arms for fifteen thousand Men to America: that seventeen Ships of the Line are already gone to the West Indies under Monsieur De Guichen, and that five or six more at least are to follow in Addition to ten or twelve they have already there.
         I asked Permission of the Comte De Vergennes to write to him, on the Subject of my Mission, to which he chearfully and politely agreed. I have accordingly written to his Excellency and shall forward Copies of my Letter and of his Answer as soon as it may be safe to do so.
         The English are to borrow twelve Millions this Year, and it is said the Loan is filled up. They have thrown a Sop to Ireland, but have not appeased her Rage. They give out exactly such Threats, as they did last Year, and every other Year, of terrible Preparations: but Congress knows perfectly well how those Menaces have been accomplished. They will not be more fully executed next year than the last; and if France and Spain should throw more of their Force, expecially by Sea, into America the next Year, America will have no essential Injury to fear.
         I have learned, since my Arrival at Paris, with the highest pleasure, the Arrival of Mr. Jay, Mr. Gerard and Mr. Carmichael at Cadiz, for whose Safety We had been under very great Apprehensions. I have now very sanguine hopes that a solid Treaty will soon be concluded with Spain; hopes which every Thing I saw and heard in that Country seemed to favour.
         The Allyance Frigate, now under the Command of Captain Jones, with Captain Cunningham on board, is arrived at Corunna, where She is to be careened; after which She is to return to L’orient, and from thence to go to America, as I am informed by Dr. Franklin.
         Mr. Arthur Lee and Mr. Izzard are still in Paris, under many difficulties in procuring a Passage home. Mr. William Lee is at Brussells. Mr. Izzard has been to Holland to obtain a Passage from thence, but unfortunately missed his Opportunity and returned disappointed.
         
          I have the Honor to be &c.
          John Adams.
          His Excellency Samuel Huntington Esqr. President of Congress.
         
        
       
      
      The first insinuation of the Propriety, Expediency, and necessity of appointing a Minister Plenipotentiary to reside in Europe, ready to negotiate a Peace whenever he might be invited to it, was made to Congress, a year before this time by Mr. Gerard the French Minister at Philadelphia by the Authority of the Count De Vergennes. But Congress had neglected it, whether from a general Opinion that the time had not yet arrived when there was a necessity for it, or whether from the difficulty of agreeing on the Minister, I know not. The Suggestion was renewed by the Chevalier De La Luzerne, upon his Arrival in Philadelphia. In both Cases it was the Expectation of the French Ministry that Dr. Franklin would be elected. In this respect Con­gress  disappointed them. In another point too, that is in the Commission to make a Treaty of Commerce with Great Britain Congress had gone farther than the French Ministry intended. Alone as I was in both Commissions, and feeling the whole Weight of the Trust reposed in me, I determined to proceed with the utmost Caution, deliberation and Prudence; to do nothing which should excite the smallest Jealousy in the French Court, or give our Ennemies the English the least Advantage of The United States or their Allies. But something appeared to be incumbent on me to do. Accordingly I began by writing to the Count De Vergennes the following Letter.
      
       
       
       
        
         
          To the Comte de Vergennes
         
         
          Sir
          Paris, Hotel de Valois, Rue de Richlieu Feb. 12. 1780
         
         Having obtained Permission from your Excellency, Yesterday when I did myself the honour to wait on you at Versailles, to write on the Subject of my Mission, I have now the honour to acquaint you, that on the twenty ninth day of September last, The Congress of the United States of America did me the honour to elect me their Minister Plenipotentiary, to negotiate a Peace with Great Britain, and also to negotiate a Treaty of Commerce with that Kingdom, and the Honourable Francis Dana Esqr. a Member of Congress, and of the Council of Massachusetts Bay, Secretary to both Commissions.
         As I was not at Congress, when this Transaction took place, I am not able to inform your Excellency, very particularly of the Rise and Progress of it. But from Conversation with Gentlemen at Boston, who were Members of Congress and from private Letters I learned in general, that it was not the Result of any sudden deliberation, or the Effect of any particular Event of War, prosperous or adverse: but a Measure that had been more than a Year under consideration, and finally adopted, upon this principle, that as it was uncertain at what time the belligerent Powers might be disposed to treat of Peace, which could not be concluded, without a Minister from the United States, it would save a great deal of time, for this Power to have a Minister in Europe, fully authorized to treat, and in concert with Ministers from the other Powers at War, to conclude a Peace with Great Britain, and a Treaty of Commerce consistent with that already made with his Most Christian Majesty, and such others as might be made with other Powers.
         I am persuaded, it is the Intention of my Constituents and of all America, and I am sure it is my own determination, to take no Steps of Consequence in pursuance of my Commissions, without consulting his Majestys Ministers. And as various Conjectures have been and may be made concerning the nature of my Appointment and Powers, and as it may be expected by some that I should take some measures for announcing these to the Public, or at least to the Court of London, I beg the favour of your Excellencys Opinion and Advice upon these questions.
         1.Whether, in the present Circumstances of Things, it is prudent, for me to acquaint the British Ministry, that I am arrived here, and have such Commissions, and that I shall be ready to treat, whenever the belligerent Powers shall be inclined to treat.
         2.Whether it is prudent for me to publish, in any manner, more than the Journals of Congress may have already done, the Nature of my Mission?
         3.Or whether, to remain, upon the Reserve, as I have hitherto done, since my Arrival in Europe?
         If any Propositions should be made to me, directly or indirectly, from the British Ministry, I shall not fail to communicate them, without Loss of Time, to your Excellency: and I beg the favour of your Excellency, as I am the only Person in Europe, who has Authority to treat of Peace, that if any Propositions on the Part of Great Britain, should be made to his Majestys Ministers, that they may be communicated to me, at least as far as they may relate to the Interests of the United States.
         Although I am not confined by my Commissions, nor Instructions, nor by any intimation from Congress, to reside in one place in Europe  rather than another; Yet my own Inclinations, as well as those of the Public, would be most gratified, and the public Service most promoted by my residing here. I must therefore request his Majestys Protection and permission to reside in this Kingdom for some time, either with or without assuming any Public Character, as your Excellency may think most adviseable. I have the Honour to be &c.
         
          John Adams
          His Excellency The Comte De Vergennes.
         
        
       
      
      I shall insert here the Answer of the Count de Vergennes, although it is not exactly in the order of Dates. It was in French, and the following is a litteral Translation of it.
      
       
       
       
        
         
          From the Comte de Vergennes
         
         
          Versailles the 15 of February 1780
         
         I have received, Sir, the Letter, which you did me, the honor to write me, on the twelfth of this month. I think, that before I resolve the different Points on which you consult me, it is convenient to wait for the Arrival of Mr. Gerard, because he is probably the Bearer of your Instructions and he will certainly, have it in his Power to give me Explanations, concerning the Nature and Extent of your Commission; but in the mean time, I am of Opinion, that it is the part of Prudence, to conceal your eventual Character and above all to take the necessary Precautions, that the Object of your Commission remain unknown to the Court of London. Moreover, Sir, you may be assured, that The King sees you with Pleasure, in his Dominions, that you shall constantly enjoy his Protection, and the Prerogatives of the Law of Nations, and that I, in particular, will exert myself to give you Proofs of my Confidence, as well as of the Sentiments with which I have the honour to be, most perfectly, Sir, your most obedient and most humble Servant.
         
          De Vergennes
          M. Adams.
         
        
       
      
      I request the Reader, to read attentively the foregoing Letter from the Count de Vergennes and make his own Observation upon it, before he reads mine, and then say whether I had reasons for the following Reflections which presented themselves irresistably to mind at that time, and which I have ever since thought and still think well founded.
      
      1. The Instructions of a Sovereign to his Ambassador, are a Secret, and a confidential Communication between them: a sacred Deposit, committed by the Master to the Servant, which the latter is under the strongest tyes of honour, fidelity and Conscience to preserve inviolate, untill he has express Permission or Injunction to reveal it.
      2. The Count De Vergennes had been employed in several Embassies, and he had sent and in the Name of his Master instructed many Ambassadors. In short his Life had been spent in Diplomatic Courses. He could not therefore be ignorant of the sacred Nature of Instructions, or the Obligations of Ambassadors to keep them to themselves.
      3. The Count de Vergennes had been so long in the habit of Intrigues to obtain the Instructions from foreign Courts to their Ambassadors, and probably paying for them very dear, that he had forgotten that the Practice was not lawfull.
      4. The Count De Vergennes had probably instructed Mr. Gerard, by some means or other to penetrate into the Secrets of Congress and obtain from some of the Members or some of the Secretaries or Clerks, Copies of the most confidential Communications between Congress and their Ministers.
      5. The Count De Vergennes expected that Mr. Gerard had succeeded, and would soon arrive with the Trophies of his Success. Of this Success, however, I have doubts. Mr. Jay with whom Mr. Gerard went to Europe in the same Ship can tell the World, if he will, as he has told me, the Arts and Importunities even to rudeness and ill manners, which he employed with Mr. Jay to obtain his Instructions. If he had been successfull in Pensilvania in obtaining Instructions he would not have been so zealous to procure a duplicate Copy from Mr. Jay.
      6. The Count De Vergennes might imagine that I was so little read  in the Law of Nations and the Negotiations of Ambassadors, and had so little Experience in the World, or to Use one of his own Expressions on another Occasion, so much Bonhommie, that upon the Intimation in his Letter, I would in all Simplicity and Naivete, send him a Copy of my Instructions.
      7. Some allarming Ideas were excited by the Consideration that my Sovereign was an Assembly of more than fifty members, and fifty incorruptible Men all capable of containing a Secret, was not always to be expected. For the honor of that Congress however it is but Justice to say that I believe their Secrets were as well kept as Secrets ever were by any Government in the World.
      8. The Nature of my Instructions, with which I was not at all satisfied and was consequently more determined to keep from the French as well as English and other Courts. The Articles of my Instructions relative to the Boundaries of the United States and to the Fisheries were by no means agreable to me, and I had already reasons enough to suspect and indeed to believe, that the French Court, at least that the Count De Vergence, would wish me to go to the utmost Extent of my Instructions in relinquishing the Fisheries and in contracting the Boundaries of the United States; whereas on the contrary it was my unalterable Determination to insist on the Fisheries and on an ample Extention of our Boundaries, as long as my Instructions would justify me: I foresaw that if these Instructions were communicated to the French, they would have it in their Power, in case of a negotiation to impart them to the British Ambassador and encourage him to insist on his part on terms that would greatly embarrass me and ultimately injure my Country in very essential Points.
      The order of Dates would have required the Insertion of the following Letters, before.
      
       
       
        
         
          From Gabriel de Sartine
         
         
          A Versailles the 31. December 1779
         
         I have received the Letter, which you did me, the honour to write me, on the sixth of October last.
         I was well persuaded that Mr. De Chavagne would endeavour, to procure for you, on board his Ship, every gratification in his Power. In this respect he has complied with the communications I made to him of the Intentions of the King.
         It is with pleasure that I have learned, that having been charged by Congress with an important Mission, you have been able to take Advantage, a second time of the Frigate the Sensible, to return to France.
         
         I have the Honour to be, with the most perfect Consideration, Sir, your most humble and most obedient Servant.
         
          De Sartine
          Mr. John Adams.
         
        
       
      
      
       
       
       
        
         
          To Gabriel de Sartine
         
         
          Sir
          Paris Feb. 13. 1780
         
         It was not, untill my Arrival at Passy, that I had the honor of your Excellencys Letter of the thirty first of December last.
         When his Majestys Intentions of granting me a Passage to America were communicated to me, I had little expectation of returning in the same Frigate: But The Congress having honoured me, with a fresh Mission to Europe, Their Excellencies the late and present Ministers from his Majesty to the United States, concurred in a Proposal to Congress and a requisition to the Commander of the Frigate to afford me a Passage, in her Voyage home, to which Captain Chavagne agreed, with particular marks of Politeness to me, Mr. Dana and the others who accompanied me.
         I have again the pleasure to express to your Excellency, the Obligations I am under to the Captain and all the Officers of the Sensible, for their goodness to me and mine. But it is more particularly my Duty to express again my Thanks to his Majesty for this fresh favour; to Mr. Gerard and the Chevalier De La Luzerne who procured it for me; and to your Excellency for your Approbation of it. I have the honour to be, with the greatest respect, your Excellencys most obedient and most humble Servant
         
          John Adams
          His Excellency Mr. De Sartine
         
        
       
      
      
       
       
       
        
         
          To Jonathan Williams
         
         
          Dear Sir
          Paris, Hotel de Valois, Rue de Richlieu Feb. 15. 1780
         
         Since my Arrival at Paris, I had the pleasure of your Letter of the first of this month. I thank you, Sir, for your kind Congratulations on my Arrival, and am glad to learn that the Letters I forwarded to you went safe.
         When I left Boston, which was on the thirteenth of November, our public Affairs in the military Line wore a very favourable Aspect. The News of General Lincoln’s being in possession of Georgia, by the Aid of the Count D’Estaing, was expected every moment, and great preparations were making by General Washington to cooperate with  that great Officer in the Reduction of New York. You are sufficiently informed of the Reverses, which have taken place, since. But by Letters I have since received from Boston, the Misfortune of Georgia, seems not to have made any great Sensation. The People of America are so habituated to disappointment in the Events of War, that they have learned Philosophy enough to bear them very steadily.
         In the civil Way, the Settlement of foreign Affairs, which had given the People the greatest Anxiety, seemed to give general Satisfaction: how long it will last will depend upon Contingencies.
         I was told by a Member of Congress from New Hampshire, that your Accounts had been received by Congress, but I did not learn that they had been decided on.
         Mr. Johnson, to whom and Family please to present my respects, is appointed to examine and certify his Opinion, of all public Accounts in France. The Award of your Arbitrators, I should be glad to see, and shall ask a Sight of it, the first leisure Opportunity.
         Your Resolution to harbour no Enmity, and to be of no Party is amiable. Parties, in some degree or other, are common to all Countries, Nations and Governments: and although they may not be more real or more inveterate in free Governments than in others, yet they are more open, more public and make more noise. I fear it must be confessed that there has been a virulence of Party Spirit, in the foreign Affairs of the United States, which has injured worthy Characters on both Sides, and done Us much harm. I think therefore that it is the Duty of every good American to take up the same resolution with you, to be concerned in no personal disputes, or Party Animosities, at least any farther than they mix themselves unavoidably with the public Cause and Interest, from which they sometimes make themselves inseperable. I shall be pleased with the continuance of the same agreable Acquaintance, which has ever subsisted between Us, and wish you to believe me, with esteem your Friend and humble Servant
         
          John Adams.
          Jonathan Williams Esqr. at Nantes
         
        
       
      
      
       
       
        
         
          To Isaac Smith
         
         
          Dear Sir
          Paris Feb. 15. 1780
         
         I have the pleasure to inclose to you, two Letters, from your Friends at Boston, who are all well except Mr. Gray your Brother, who is not probably now living, as he was supposed to be in the last Stage of a Consumption. I shall be glad of an Opportunity of sending Letters from you to your Family, or from them to you, and to hear of your Welfare.
         
          Your humble Servant
          John Adams
          Revd. Isaac Smith
         
        
       
      
      
       
       
        
         
          To Joseph Palmer
         
         
          Sir
          Paris Feb. 15. 1780
         
         I have the pleasure of inclosing two Letters from your Friends at Braintree to you, and one from Mr. Cranch to a Relation of his. It gave me pleasure to hear of your safe Arrival in Europe, And I shall be happy in an Opportunity of conveying any Letters to your Friends. I am, Sir, your most obedient Servant
         
          John Adams
          Mr. Joseph Palmer.
         
        
       
      
      Whether it was consistent with the Character of a great or an honourable Statesman or not, to give me, so early and so just cause of Jealousy of his Intentions, those of the Count De Vergennes were too manifest to be mistaken in his Letter of the 15th of February. His Aim was plainly to obtain from me Copies not only of my Commissions but of my most secret and confidential Instructions. I was determined to express however no Surprize, but to comply with his Wishes as far as I could with honour and Safety and no farther. I wrote him the following Letter.
      
       
       
        
         
          To the Comte de Vergennes
         
         
          Sir
          Paris February 19. 1780
         
         I have received the Letter which your Excellency did me the honour to write me, on the fifteenth of this month, and least I should not have explained sufficiently, in my Letter of the twelfth, the Nature and Extent of my Commissions, I have now the Honour to inclose, attested Copies of both, as well as of that to Mr. Dana.
         With regard to my Instructions, I presume your Excellency will not judge it proper, that I should communicate them, any further than to assure you as I do in the fullest manner, that they contain nothing,  inconsistent with the Letter or Spirit of the Treaties between his Majesty and The United States, or the most perfect friendship between France and America, but on the contrary the clearest orders to cultivate both.
         I have hitherto conducted, according to your Advice, having never communicated to any Person, since my Arrival in Europe, the nature of my Mission, excepting to your Excellency and Dr. Franklin, to whom it was indeed communicated by a Resolution of Congress, and to him in confidence.
         I shall continue to conceal, as far as may depend upon me, my actual Character: but I ought to observe to your Excellency, that my Appointment was as notorious in America as that of Mr. Jay or Dr. Franklin before my departure, so that it is probably already known to the Court of London, although they have not regular Evidence of it. I mention this least some Persons might charge me with publishing, what I certainly did not publish.
         I thank your Excellency for the Assurances, of his Majestys Protection and of your Confidence, which it shall be my Study and Endeavour at all times to deserve. I have the honour to be, with the greatest respect, your Excellencys most obedient and most humble Servant
         
          John Adams
          His Excellency the Comte De Vergennes.
         
        
       
      
      To this Letter I received an Answer of which the following is a litteral Translation.
      
       
       
       
        
         
          From the Comte de Vergennes
         
         
          Versailles the 24. of February 1780
         
         I have received, Sir, the Letter which you did me the honor to write me on the nineteenth of this month. Your Full Powers, of which you have been so good as to send me a Copy, are perfectly conformable to the Account which Mr. Gerard had written me of them, and they leave Us nothing to desire, either in their form or Substance. I think there is no inconvenience, in informing the Public of the principal Object of your Mission, I mean to speak of the future Pacification.It will be, indeed announced in the Gazette of France, when that shall make mention of your Presentation to the King and Royal Family:And it will depend upon you to give to your eventual Character, a greater Publicity, by causing it to be inserted in the public Papers of Holland. I should only desire, that you would be so good as to communicate to me the Article, before you send it. As to the Full Power, which authorizes you to negotiate a Treaty of Commerce with the Court of London, 1 think it will be prudent, to make no communication of it to any Person whatsoever, and to take all possible Precautions, that the English Ministry may not have any Knowledge of it prematurely. You will surely perceive, of yourself, the Motives which induce me, to advise you to this Precaution, and it would be superfluous in me to explain them.
         As to what relates to your Instructions, Sir, I am certain, that they have for their essential and invariable Basis, the Treaties subsisting between the King and the United States; Mr. Gerard has assured the King of this in the most positive manner, and his Majesty renders too much Justice to the Rectitude of Congress, and to the Stability of Sentiments, which it has hitherto manifested, to have ever had, and for ever to have, the smallest doubt in this respect. This manner of thinking, Sir, will convince you, that We have no Necessity to see your Instructions, to estimate their Principles and their disposition relative to Great Britain.
         
          I have the Honour to be, most perfectly, Sir your most humble and most obedient Servant
          De Vergennes
          Mr. Adams.
         
        
       
      
      I again request the particular Attention of the Reader to this Letter. The Count evades ingeniously enough his improper Attempt to draw out my Instructions, from their concealment. But his Anxiety to have my Commission to negotiate a Treaty of Commerce with Great Britain, concealed, excited some Surprize and some perplexity. I was not clear that I suspected his true Motives. The United States were clearly, at as full Liberty to negotiate concerning Commerce as concerning Peace. In both they must be governed by their Treaties with France. But not in one more than the other. However Time brought to light, what I but imperfectly suspected. The Count meditated at that time no doubt, what he soon carried into Execution with too much Success, his Intrigues with Congress at Philadelphia, to get my Commission to negotiate a Treaty of Commerce, annulled, without renewing it to the five Commissioners whom they afterwards appointed to negotiate  Peace. It was intended to keep Us embroiled with England as much and as long as possible, even after a Peace. It had that Effect for Eleven Years. The United States never had Spirit, decision and Independence, to remove this Obstacle to a friendly Understanding with England till 1794, when Mr. Jay sacrificed, and Mr. Washington diminished his Popularity by a Treaty which excited the insolent Rage of France without a Colour of Justice. The Members of Congress, who suffered themselves to become the Instruments of the Count, and His Minister the Chevalier De La Luzerne and his Secretary Mr. Marbois, in this humiliating and pernicious Measure of annihilating the Power of negotiating on Commerce, I am not able to enumerate very exactly. I have heard mentioned Mr. Livingston, Mr. Madison and Dr. Witherspoon. Those who are disposed to investigate this Subject are at Liberty to do it. If it would diminish the disposition which has long prevailed and still prevails in too many Individuals to sacrifice the honor and Interest of their country to their Complaisance to France, it would answer a good Purpose.
      I thought it most prudent at present to conform to the Counts Advice, although it was not in this particular satisfactory to me, and wrote him accordingly. Although I could not perceive any candid, equitable or honourable Motives for concealing one of my Commissions more than the other, I did not think proper to tell him so.
      
       
       
       
        
         
          To the Comte de Vergennes
         
         
          Sir
          Paris 25 February 1780.
         
         I had last Evening the Honour of your Excellencys Letter of Yesterdays Date, and shall conform myself to your Advice.
         I shall esteem myself highly honoured by a Presentation to the King and Royal Family, and shall wait your Excellencys Directions concerning the time of it. I shall not think myself at Liberty to make any publication of my Powers to treat of Peace, untill it shall have been announced in the Gazette; after which I shall transmit to your Excellency any Paragraph which may be thought proper to publish in the Gazettes of Holland, and take your Advice upon it, before it is sent. My other Powers shall be concealed, according to your Advice; and I shall have the honour, to pay my respects to your Excellency very soon at Versailles. I have the honour to be with the greatest respect, Sir, your most obedient and most humble Servant
         
          John Adams
          His Excellency the Comte De Vergennes.
         
        
       
      
      Having waited from the 25 of February to the 21. of March, without learning any Thing further on the Subject I wrote to the Count again.
      
       
       
        
         
          To the Comte de Vergennes
         
         
          Paris Hotel De Valois, Rue De Richlieu March 21. 1780
         
         In the Letter which you did me the honour to write me, on the twenty fourth of February, Your Excellency proposed that the principal Object of my Mission remainder missing
        
       
      
     